Osbaldo A. Saenz Sr. and
                                                                    Maria Estela G. Saenz Trust
                                                                           through their



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 14, 2014

                                      No. 04-14-00033-CV

                                    Osbaldo A. SAENZ Jr.,
                                          Appellant

                                                v.

   Osbaldo A. SAENZ Sr. and Maria Estela G. Saenz Trust through their Trustee Esther A.S.
         Salmon, Estela Tijerina, and the Estate of Alfredo Garza Tijerina, Deceased,
                                          Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-11-242
                          Honorable Ana Lisa Garza, Judge Presiding


                                         ORDER
      On June 6, 2014, Appellant Osbaldo A. Saenz Jr., acting pro se, filed his brief. On
August 7, 2014, Appellant filed a motion to file a supplemental brief. See TEX. R. APP. P. 38.7.
       The supplemental brief does not comply with Rule 38.1 of the Texas Rules of Appellate
Procedure. See id. R. 38.1. It provides a plethora of factual assertions and complaints with
numerous citations to various documents. However, it fails to provide “a clear and concise
argument for the contentions made, with appropriate citations to authorities.” Id. R. 38.1(i); cf.
Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928, 931 (Tex. App.—Houston [14th Dist.]
2008, no pet.).
       Appellant’s motion to file this supplemental brief is DENIED. See id.
       After Appellees file their brief, Appellant may file a reply brief. See id. R. 38.3.
Appellant’s reply brief must comply with the applicable rules. E.g., R. 38.1, 38.3.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court